Citation Nr: 1102464	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and January 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The Veteran testified at a December 2010 hearing 
held by the undersigned via videoconference from the RO, a 
transcript of which is associated with the claims file.

In an August 2010 statement, the Veteran asserted that as a 
result of one or more of his service-connected disorders, he 
"stay[ed] home all the time except for work, because it's to 
(sic) painful to go places."  Although the Veteran indicated 
during his December 2010 Board hearing that he continued to be 
employed, he testified that his service-connected disabilities 
made his job extremely difficult to complete on a daily basis.  
The Board finds that the August 2010 statement and the December 
2010 testimony together constitute an informal claim for 
entitlement to a total disability rating for compensation on the 
basis of individual unemployability (TDIU).  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  That issue is referred to the RO for the 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records show treatment of right 
knee pain in June 1989.  In the postservice period, right knee 
pain and probable rheumatoid arthritis were diagnosed at the 
August 2007 VA outpatient visit, and right knee synovitis was 
diagnosed at the September 2008 VA joints examination.  The 
examiner concluded that the Veteran's "current right knee 
condition is at least as likely as not related to his treatment 
for his right knee while in the service" . . . "[a]s shown in 
his service treatment record, he was treated for his right knee 
and at the present time, he has continued physical therapy at the 
VA, although his right knee [magnetic resonant imaging test] is 
normal and his x-ray is also normal."  A December 2008 VA 
internal email requested that the VA medical facility ask for 
clarification from the VA examiner as to why he found the 
Veteran's right knee disorder related to service, since 
examination was normal and x-rays were normal.  The reply 
indicated that the September 2008 VA examiner's opinion stated 
that it was not likely related.

In light of the normal clinical findings, it is unclear whether 
the September 2008 examiner's VA nexus opinion is positive or 
negative, and the December 2008 VA internal email request 
intended to have the examiner clarify his opinion does not 
reflect that the examiner was ever consulted in resolving such a 
conflict.  Thus, the opinion is inadequate for appellate 
purposes.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
Veteran has also continued to assert a variety of right knee 
symptomatology, and his most recent examination is more than 2 
years old.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Accordingly, the Board finds that a new VA examination is 
required, and a new VA opinion must be obtained.

The Veteran first reported fatigue and insomnia in his November 
1991 Operation Desert Shield/Storm screening form, and the 
Veteran's August 1996 subjective report of medical history 
documented his complaint of insomnia since Persian Gulf service.  
Fatigue was reported in the postservice period beginning in 
November 1997.  However, the etiology of the Veteran's fatigue is 
not clear.  The record tends to indicate that the fatigue is the 
result of the Veteran's service-connected insomnia, as noted in a 
November 1997 VA outpatient treatment record, but also suggests 
that it is due to his job, as noted at the July 2007 VA mental 
disorders examination, his Persian Gulf service, as noted in the 
July 2007 VA general medical examination, or sleep deprivation, 
as noted at the July 2007 VA examination.  Ultimately, it must be 
determined if the Veteran's fatigue is simply a symptom of a 
service-connected or nonservice-connected disability, or if it is 
a discrete disorder constituting chronic fatigue sydrome, or 
undiagnosed illness that may be related to his Persian Gulf 
service.

Accordingly, the appeal is remanded for the following actions:

1.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of any right knee disorder found.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
this examination.  Any indicated tests, to 
include x-rays, must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  If the examiner concludes that 
the Veteran has a diagnosed right knee 
disability, he or she must opine as to 
whether any right knee disorder found is 
at least as likely as not (50 percent or 
greater) related to his military service, 
or caused or aggravated by a service-
connected disorder, to include his 
service-connected left knee disorder.

A complete rationale must be provided for 
any opinion stated.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to speculation, 
he or she should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of the Veteran's fatigue.  
The claims folder, including a copy of 
this Remand, must be made available to the 
examiner and reviewed in conjunction with 
the examination. Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, and the service and postservice 
medical evidence of record, whether the 
Veteran's fatigue constitutes the 
diagnosed disability of chronic fatigue 
syndrome, is a symptom of his service-
connected insomnia or restrictive lung 
disease, is a manifestation of undiagnosed 
illness incurred during the Veteran's 
Persian Gulf service, or has some other 
cause.  

A complete rationale must be provided for 
any opinion stated.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner should state whether the need 
to speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

